Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  160079                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160079
                                                                    COA: 340032
                                                                    Wayne CC: 17-002265-FC
  MYAH MAREA BATTS,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 20, 2019 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2020
           b0420
                                                                               Clerk